NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



 GENERAL STAR NATIONAL                           :
 INSURANCE COMPANY,                              :
                                                 :
                   Plaintiff,                    :           Civil Action No. 20-1929 (SRC)
                                                 :
                         v.                      :                     OPINION
                                                 :
 JAMES P. CIGOLINI d/b/a CIGOLINI &              :
 ASSOCIATES, and CONNECTONE                      :
 BANK,                                           :
                                                 :
                   Defendants.                   :


CHESLER, U.S.D.J.

          This matter comes before the Court on a motion and a cross-motion for summary

judgment, pursuant to FED. R. CIV. P. 56: 1) the motion for partial summary judgment by General

Star National Insurance Company (the “Insurer”); and 2) the cross-motion for summary

judgment by Defendant James P. Cigolini (“Cigolini.”) For the reasons set forth below,

Plaintiff’s motion will be granted in part and denied in part, and Cigolini’s cross-motion will be

denied.

          This case arises out of a dispute between the Insurer and Cigolini, who purchased Real

Estate Appraisers Errors and Omissions Insurance policies from Plaintiff for several years.

There is no dispute that Cigolini purchased the policy at issue (the “Policy”), Policy No.

NJA343463, with a Policy Period of January 20, 2018 to January 20, 2019. On March 30, 2018,



                                                     1
Defendant ConnectOne Bank (the “Bank”) filed a lawsuit against Cigolini in the New Jersey

Superior Court of Bergen County. Cigolini subsequently filed a claim (the “Claim”) under the

Policy related to the lawsuit. On February 20, 2020, the Insurer filed the Complaint in the

instant case, seeking a declaratory judgment that it has no coverage obligation to Cigolini under

the Policy. Plaintiff has moved for summary judgment on Counts I and II, seeking a declaratory

judgment of no coverage obligation. Cigolini has cross-moved for summary judgment on all

counts in the Complaint, including Count III, which seeks reimbursement of damages and

expenses incurred as a result of the Claim. The Bank is a Defendant in this case, and has

opposed Plaintiff’s motion.

                                      LEGAL STANDARD

       Summary judgment is appropriate under FED. R. CIV. P. 56(a) when the moving party

demonstrates that there is no genuine issue of material fact and the evidence establishes the

moving party’s entitlement to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). A factual dispute is genuine if a reasonable jury could return a verdict for

the non-movant, and it is material if, under the substantive law, it would affect the outcome of

the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “In considering a motion

for summary judgment, a district court may not make credibility determinations or engage in any

weighing of the evidence; instead, the non-moving party's evidence ‘is to be believed and all

justifiable inferences are to be drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d

241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255).

       “When the moving party has the burden of proof at trial, that party must show

affirmatively the absence of a genuine issue of material fact: it must show that, on all the


                                                 2
essential elements of its case on which it bears the burden of proof at trial, no reasonable jury

could find for the non-moving party.” In re Bressman, 327 F.3d 229, 238 (3d Cir. 2003)

(quoting United States v. Four Parcels of Real Property, 941 F.2d 1428, 1438 (11th Cir. 1991)).

“[W]ith respect to an issue on which the nonmoving party bears the burden of proof . . . the

burden on the moving party may be discharged by ‘showing’ – that is, pointing out to the district

court – that there is an absence of evidence to support the nonmoving party’s case.” Celotex,

477 U.S. at 325.

        Once the moving party has satisfied its initial burden, the party opposing the motion must

establish that a genuine issue as to a material fact exists. Jersey Cent. Power & Light Co. v.

Lacey Township, 772 F.2d 1103, 1109 (3d Cir. 1985). The party opposing the motion for

summary judgment cannot rest on mere allegations and instead must present actual evidence that

creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at 248; Siegel

Transfer, Inc. v. Carrier Express, Inc., 54 F.3d 1125, 1130-31 (3d Cir. 1995). “[U]nsupported

allegations . . . and pleadings are insufficient to repel summary judgment.” Schoch v. First Fid.

Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990). “A nonmoving party has created a genuine

issue of material fact if it has provided sufficient evidence to allow a jury to find in its favor at

trial.” Gleason v. Norwest Mortg., Inc., 243 F.3d 130, 138 (3d Cir. 2001). “In reviewing the

record, the court must give the nonmoving party the benefit of all reasonable inferences.”

Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 330 (3d Cir. 1995).

        If the nonmoving party has failed “to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial, . . . there can be ‘no genuine issue of material fact,’ since a complete failure of proof


                                                   3
concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir. 1992) (quoting

Celotex, 477 U.S. at 322-23).

                                          DISCUSSION

   I. Plaintiff’s motion for partial summary judgment

       Plaintiff moves for summary judgment on Counts I and II of the Complaint, seeking a

declaration that it has no coverage obligation for the Claim under the Policy. Count I asserts

that the Insurer has no coverage obligation because the Policy covers only a claim “first made”

against the insured during the Policy period. Count II asserts that the Insurer has no coverage

obligation because the Policy provides no coverage for a claim “first made” during the Policy

period for an error or omission which occurred prior to the Policy period, if, on the inception

date of the Policy, the insured had “knowledge of any act or circumstance that may reasonably

be anticipated to give rise to a Claim against the Named Insured.” (Compl. ⁋ 40.)

       Plaintiff contends that, on January 20, 2018, the inception date of the Policy, Cigolini had

knowledge of circumstances that might reasonably have been anticipated to give rise to the

Bank’s lawsuit against him. The following facts are undisputed. On September 26, 2013, an

appraiser prepared an appraisal report (the “Original Appraisal”) concluding that the market

value of a property, located at 1001 Durham Avenue, South Plainfield, New Jersey, was

$16,100,000. On September 28, 2013, the Bank engaged Cigolini to perform an appraisal

review of the Original Appraisal (the “Appraisal Review”). Cigolini provided the Bank with an

Appraisal Review which agreed with the Original Appraisal’s determination of the property

value. The Bank alleges that the Original Appraisal contained errors which resulted in an


                                                 4
incorrect valuation of the property, and that Cigolini’s Appraisal Review failed to recognize the

errors.

          On July 5, 2016, a phone call took place between Cigolini and two attorneys representing

Defendant ConnectOne Bank, Anthony Sylvester and Craig L. Steinfeld, from the law firm of

Sherman Wells. During this brief phone call, Cigolini was informed that there was a mistake in

the Original Appraisal. After the phone call, Cigolini received an email from the Sherman

Wells attorneys which attached copies of the Original Appraisal, the Appraisal Review and a

Corrected Appraisal Report. In the days after the July 5 phone call, Cigolini received a letter,

dated June 30, 2016, from Sylvester. (D’Agostino Dec. Ex. 4.) The letter stated, in relevant

part:

          Re:    Commercial Property Appraisal Review
                 Appraisal of Tumi Building
                 1001 Durham Avenue
                 Block 550, Lot 4.01
                 Borough of South Plainfield
                 Middlesex County, New Jersey

          Dear Mr. Cigolini:

          We represent ConnectOne Bank (the “Bank”). We understand that in
          September 2013 Cigolini & Associates performed a Commercial Property
          Appraisal Review of an appraisal prepared by ARD Appraisal Company for the
          Bank on the above-referenced property. We would like to speak with your legal
          counsel regarding this matter and ask that you please have your attorney contact
          me as soon as possible.

(Id.) On August 1, 2016, Cigolini received another letter, dated July 28, 2016, from Sylvester,

which stated, in relevant part:

          Re:    Commercial Property Appraisal Review
                 Appraisal of Tumi Building
                 1001 Durham Avenue
                 Block 550, Lot 4.01

                                                  5
               Borough of South Plainfield
               Middlesex County, New Jersey

       Dear Mr. Cigolini:

       As you know, we represent ConnectOne Bank (the “Bank”). Following our
       telephone conversation on July 5, 2016, we emailed to you copies of the subject
       appraisal and your company’s appraisal review. I again ask that you please have
       your attorney contact me as soon as possible.

(Feldman Dec. Ex. G.)

       The Policy contains the following provisions:

                                  SECTION I – COVERAGE

       The Company will pay on behalf of the Named Insured all sums which
       the Named Insured shall become legally obligated to pay as Damages
       for Claims first made against the Named Insured during the Policy
       Period and first reported to the Company in writing during the Policy
       Period or applicable Extended Reporting Period, arising out of any act,
       error, omission or Personal Injury in the rendering of or failure to
       render Professional Services by the Named Insured; provided always
       that such act, error, omission or Personal Injury happens:
       A. During the Policy Period; or
       B. Prior to the Policy Period provided that:

       1. Such act, error, omission or Personal Injury took place on or after
       the Retroactive Date as stated on the Declarations Page of this Policy;
       and
       2. At the Inception Date of this Policy no Insured had knowledge of
       any act or circumstance that may reasonably be anticipated to give rise
       to a Claim against the Named Insured.

(Pl.’s 56.1 Stmt. ⁋ 36.) The Policy provides this definition:

       Claim means a demand for money, receipt of a request to provide a
       recorded statement, the filing of Suit or the institution of arbitration
       or mediation proceedings naming the Named Insured, claiming
       Damages and alleging an act, error, omission or Personal Injury
       resulting from the rendering of or failure to render Professional
       Services. Claim does not include proceedings seeking injunctive or
       other non-pecuniary relief, or administrative proceedings before any
       national, state, regional or local board of real estate agents, or any

                                                 6
       committee or subcommittee, except as provided in SECTION V –
       SUPPLEMENTARY PAYMENTS, paragraph A.2.

(Pl.’s 56.1 Stmt. ⁋ 37.)

       The parties have no disputes over the interpretation of the language of the relevant Policy

provisions, but the Insurer and Cigolini disagree over whether to consider the prior knowledge

provision an “exclusion” or a “condition precedent to coverage.” The Insurer and Cigolini

contend that this is a distinction with a difference, and that who bears the burden of proof at trial

depends on it. The Insurer contends that the Policy’s prior knowledge provision functions as a

condition precedent to coverage, and that Cigolini bears the burden of proving that coverage has

been triggered. Cigolini contends that the provision functions as an exclusion, and that the

Insurer bears the burden of proving that coverage is excluded. The Bank takes no position on

the matter.

       The Insurer and Cigolini agree, however, that this Court should resolve the dispute over

coverage in this case by applying the law stated in the Third Circuit’s decision in Colliers Lanard

& Axilbund v. Lloyds of London, 458 F.3d 231, 241 (3d Cir. 2006). In Colliers, the Third

Circuit referred to a similar policy provision as an exclusion. Id. at 233. Although the Insurer

argues in its reply brief that it is incorrect to consider the provision an exclusion, the Insurer does

not explain how this case differs from Colliers. The Insurer and Cigolini agree that the policy

language and the issues in Colliers are quite similar to the instant case. In the absence of any

persuasive explanation of how the relevant policy language in the instant case differs from

Colliers, such that the prior knowledge provision should not be considered an exclusion, this

Court will treat the prior knowledge provision as an exclusion, as the Third Circuit did.

       Even if this decision is in error, however, it has no impact on the outcome of this case.

                                                   7
As the following discussion will show, no party has demonstrated that a material factual dispute

precludes the entry of judgment as a matter of law. All parties have presented the relevant

evidence to this Court, and the record is sufficient to allow the entry of judgment as a matter of

law. As will be discussed, the evidence of record allows for only one conclusion: under the

prior knowledge provision, Cigolini is not entitled to coverage. If the Insurer bears the burden

of proof of no coverage, it has met that burden. If Cigolini bears the burden of proof of

coverage, he has failed to meet that burden. The categorization of the provision as an exclusion

or a condition precedent has no ultimate effect on the outcome.

       As just explained, Plaintiff and Cigolini do not dispute the legal principles to be applied

to the dispute over whether Cigolini had prior knowledge sufficient to trigger the exclusion of

coverage, which are drawn from the Third Circuit’s decision in Colliers. In the opposition brief,

Cigolini offers this summary:

       In Colliers, the Third Circuit considered an exclusion similar to the one in this
       case, and held that “the plain language of the policy exclusion mandates a
       subjective test for the first part of the necessary inquiry—whether the insured had
       knowledge of a suit, act, error or omission—and an objective test for the second
       part of the necessary inquiry—whether the suit, act, error or omission might
       reasonably be expected to result in a claim or suit.” Id. at 233 (emphases added).

(Def.’s Opp. Br. 14.) In addition to this standard, the New Jersey Supreme Court has stated the

following principles:

       In general, insurance policy exclusions must be narrowly construed; the burden is
       on the insurer to bring the case within the exclusion. However, exclusions are
       presumptively valid and will be given effect if specific, plain, clear, prominent,
       and not contrary to public policy.

Princeton Ins. Co. v. Chunmuang, 151 N.J. 80, 95 (1997) (citation omitted). Plaintiff thus bears

the burden of proof at trial that this case falls within the scope of the Policy exclusion of


                                                  8
coverage.

       As to the Colliers subjective test, Plaintiff cites the following deposition testimony by

Cigolini:

       Q. In July of 2016, however, you were aware that you had made a mistake on
       your appraisal review in connection with the property?
       A. I didn’t make the calculation on the vacancy and rent loss figure.
       Q. But you were aware that your appraisal review contained an error?
       A. After they furnished the other report, the revised report.
       Q. And that was in 2016?
       A. Right.

(D’Agostino Dec. Ex. 1 69:13-23.) A reasonable jury could hear this evidence and conclude

that, in 2016, Cigolini had subjective knowledge of the alleged error.

       As to the Colliers objective test, Plaintiff cites the formulation of the test stated by the

Third Circuit: “whether a reasonable professional in the insured’s position might expect a claim

or suit to result.” Colliers, 458 F.3d at 237. In support, Plaintiff points to the undisputed facts

described above. Particularly in view of the evidence that Cigolini had received the letter, dated

June 30, 2016, in which an attorney stated that he represented the Bank and wanted to speak to

Cigolini’s legal counsel regarding the Appraisal Review, and that Cigolini has admitted that he

knew in 2016 that the Bank alleged that the Appraisal Review contained an error, a reasonable

jury could hear the evidence of these undisputed facts and conclude that a reasonable

professional in the insured’s position might expect a suit to result.

       As the movant bearing the burden of proof of coverage exclusion at trial, Plaintiff meets

its initial summary judgment burden by offering “credible evidence . . . that would entitle it to a

directed verdict if not controverted at trial.” Celotex, 477 U.S. at 331. Plaintiff has met this

initial burden, and the summary burden then shifts to Defendants to defeat Plaintiff’s motion for


                                                  9
summary judgment.

       As to the subjective element of the standard, Cigolini’s opposition brief argues that

Cigolini believed that the appraiser’s correction of the original mistake in a corrected appraisal

report had resolved the matter. The opposition brief cites no evidence in support, as required by

Rule 56(c)(1). Jersey Cent. Power & Light Co. v. Lacey, 772 F.2d 1103, 1109-10 (3d Cir.

1985) (“Legal memoranda . . . are not evidence and cannot by themselves create a factual dispute

sufficient to defeat a summary judgment motion.”) Cigolini’s responsive Rule 56.1 statement,

however, does cite evidence, Cigolini’s deposition testimony. In the cited testimony, Cigolini

states that he believed that “the matter was resolved” after he learned in 2016 that the Corrected

Appraisal Report had been issued. (Welch Dec. Ex. B 75:1-3; 74:20-76:19.) Therefore,

Cigolini argues, the subjective prong has not been satisfied.

       This argument is not persuasive. It is irrelevant that Cigolini believed that “the matter

was resolved” in 2016. (Welch Dec. Ex. B 75:1-3.) The Third Circuit explained the subjective

prong as follows:

       As a matter of law, we hold that the policy exclusion in this case is clear and
       unambiguous, and that its plain language mandates a subjective test for the first
       part of the necessary inquiry and an objective test for the second part of the
       inquiry. As an initial observation, such a test flows directly from the text of the
       exclusion (“provided that the insured had no knowledge of any suit, or any act or
       error or omission, which might reasonably be expected to result in a claim or suit
       as of the date of signing the application for this insurance”). The first condition in
       the exclusion is satisfied if the insured had knowledge of the relevant suit, act,
       error, or omission. Accordingly, we conclude that this part of the exclusion
       depends on the insured's actual knowledge, or subjective awareness, of the
       relevant suit, act, error, or omission.

Colliers, 458 F.3d at 237. Thus, the Third Circuit looked to the language of the exclusion and

used it to fashion the subjective inquiry. In the instant case, the exclusion states: “no Insured


                                                 10
had knowledge of any act or circumstance that may reasonably be anticipated to give rise

to a Claim against the Named Insured.” (Pl.’s 56.1 Stmt. ⁋ 36.) Applying Colliers to this

policy language, the subjective inquiry asks whether the insured had knowledge of the relevant

act or circumstance. As explained by the Third Circuit, this first condition is satisfied by

evidence that the insured had actual knowledge of the relevant act or circumstance. The

relevant act in the instant case is Cigolini’s alleged mistake in the Appraisal Review. The

undisputed evidence in this case demonstrates that Cigolini had actual knowledge in 2016 of that

alleged mistake. Even if taken as true that Cigolini believed that the matter was resolved, this is

irrelevant to the determination that he had actual knowledge of the alleged mistake. Cigolini’s

“resolved” argument is akin to trying to unring a bell: there is no dispute that Cigolini had the

requisite actual knowledge. Even if he had a good faith belief that the matter was resolved, that

does not impact the conclusion that he had actual knowledge of the alleged mistake, which is all

the subjective test requires.

       As to the objective element, Cigolini’s opposition brief offers two paragraphs of

argument about the evidence with no citations to any evidence. Nor does Cigolini’s responsive

Rule 56.1 statement cite any evidence relevant to the objective test which raises a material

factual dispute. In one very significant respect, the brief makes an assertion which is plainly

contradicted by the undisputed evidence: the Bank’s attorneys’ “written communications do not

refer to Cigolini’s appraisal report . . .” (Opp. Br. at 15.) The undisputed evidence clearly

shows that Cigolini’s Appraisal Review was the stated subject of the letters dated June 30, 2016

and July 28, 2016, both of which asked Cigolini to have his counsel contact the Bank’s attorneys.

The earlier letter specifically stated that his counsel should contact the attorneys regarding the


                                                 11
matter of Cigolini’s Appraisal Review.

       This opposition brief argument has better support when it points out what the

communications did not do: demand money, quantify damages, request that Cigolini’s insurance

carrier be put on notice, or make specific allegations against Cigolini. The undisputed evidence

of record supports all of those assertions.

       Cigolini’s opposition brief next discusses Innes v. Saint Paul Fire, 2015 WL 5334580

(D.N.J. Sept. 11, 2015), a case in which, it appears, the attorney communications to the insured

contained the clear hallmarks of an impending lawsuit which Cigolini contends are absent in the

instant case. That may be so, but it does not help Cigolini oppose Plaintiff’s motion for

summary judgment. The chief problem for Cigolini is that the opposition brief does not address

what Third Circuit law requires in order for a non-movant not bearing the burden of proof at trial

to defeat a motion for summary judgment:

       Although the burden of proof rests initially with the party moving for summary
       judgment, when a motion is made and supported, the nonmoving party must
       produce specific facts showing that there is a genuine issue for trial, rather than
       resting upon the assertions of pleading; a genuine issue means that the evidence
       must create a fair doubt, and wholly speculative assertions will not suffice.

Jersey Cent., 772 F.2d at 1109. Conspicuously absent from Cigolini’s opposition brief is an

analysis identifying a genuine material issue of fact for trial. Absent some demonstration that

there is such an issue, Cigolini has failed to defeat Plaintiff’s motion for summary judgment as to

the exclusion of coverage.

       Cigolini’s arguments fail to demonstrate that there is a genuine material issue for trial.

To the extent that they are supported by the evidence, the arguments about the objective element

say no more than that the Bank’s attorneys did not highlight the legal danger to Cigolini with


                                                12
flashing lights. The Insurer and Cigolini have agreed that this Court applies the two-pronged

test from Colliers. As to the objective element of that standard:

       The second condition in the exclusion, in contrast, is satisfied if the suit, act,
       error, or omission might reasonably be expected to result in a claim or suit. This
       language does not require that the insured actually form such an expectation, and
       we conclude that this part of the exclusion gives rise to an objective test: whether
       a reasonable professional in the insured’s position might expect a claim or suit to
       result.

Colliers, 458 F.3d at 237. In the instant case, the Policy exclusion condition language requires

that: “no Insured had knowledge of any act or circumstance that may reasonably be anticipated

to give rise to a Claim against the Named Insured.” (Pl.’s 56.1 Stmt. ⁋ 36.) The key phrases

in the Policy in the instant case and those in the policy in Colliers are substantially the same, the

only real difference being the word, “anticipated,” in place of “expected.” Thus, applying the

Colliers objective test to the instant case, the question is whether a reasonable professional in the

insured’s position may or might anticipate a claim to result, given the knowledge Cigolini had of

the circumstances. To defeat Plaintiff’s motion for summary judgment, Cigolini must make

some demonstration that a reasonable jury could hear the evidence of record and conclude that a

reasonable professional in the insured’s position would not anticipate a claim to result. This

Court finds that no reasonable jury could hear the evidence of record and make such a

conclusion: the only reasonable conclusion from the undisputed evidence is that a reasonable

professional in the insured’s position had knowledge of circumstances that may be anticipated to

give rise to a claim against him. A reasonable jury could only conclude that the requirements of

the exclusion, both as to the subjective and objective tests, have been satisfied. Cigolini has

failed to even assert, much less demonstrate, that there is any other reasonable interpretation of

the undisputed evidence about the communications of the Bank’s attorneys with Cigolini.

                                                 13
       Cigolini has failed to defeat Plaintiff’s motion for summary judgment, seeking a

declaration that his claim falls with a Policy exclusion, and that the Insurer has no coverage

obligation. As to Count II, Plaintiff’s motion for summary judgment against Cigolini will be

granted.

       The Bank also has opposed Plaintiff’s motion for summary judgment. The Bank’s

opposition brief makes conclusory assertions that material factual disputes preclude the entry of

judgment as a matter of law, but does not deal in specifics. As to Colliers, the Bank argues that

Plaintiff has failed to conduct a public policy analysis like the one provided by the Third Circuit.

This is unpersuasive. The Third Circuit stated:

       [W]e hold that under New Jersey law, the “exceptional circumstances” that might
       allow a court to construe a clear and unambiguous policy exclusion in accordance
       with the objectively reasonable expectations of the insured, rather than in
       accordance with the plain language of the exclusion, arise only when a literal
       application of the exclusion would also violate public policy.

Colliers, 458 F.3d at 237. Except to the extent that the Bank makes the cursory and conclusory

assertion that enforcing the Policy exclusion in this case violates public policy, this Court

presently has before it no argument from any party that the policy exclusion should be construed

in accordance with the objectively reasonable expectations of the insured, because to do

otherwise would violate public policy. The Bank’s cursory public policy assertion says nothing

about the objectively reasonable expectations of the insured. The Bank has not developed this

public policy argument sufficiently to consider it. Plaintiff cannot be expected to rebut an

argument no one has made. Moreover, application of the Colliers standard in this case does not

depend on a public policy analysis. The Court finds the Bank’s other attempts to make the

Colliers standard inapplicable to this case to be unpersuasive – especially in light of the fact that


                                                 14
the Insurer and Cigolini agree that Colliers is the key case. Moreover, while the Bank contends

that Colliers is inapplicable, the Bank does not even attempt to state what legal principles this

Court should apply in deciding the coverage dispute.

        The Bank has failed to defeat Plaintiff’s motion for summary judgment, seeking a

declaration that Cigolini’s claim falls with a Policy exclusion, and that the Insurer has no

coverage obligation for that claim. As to Count II, Plaintiff’s motion for summary judgment

against the Bank will be granted.

        This Court has determined that Cigolini’s Claim falls within a Policy exclusion, and that

the Insurer has no coverage obligation for that Claim. Judgment will be entered in favor of

Plaintiff and against both Defendants on Count II of the Complaint. Plaintiff has shown that it

is entitled as a matter of law to a declaration that it has no coverage obligation for Cigolini’s

Claim. This moots Plaintiff’s motion for summary judgment on Count I, which seeks a

declaration that the underlying lawsuit does not constitute a claim first made during the policy

period. Even if Plaintiff failed to prevail on its motion for summary judgment as to Count I, the

decision on Count II conclusively resolves the dispute over the Insurer’s coverage obligation in

Plaintiff’s favor.

    II. Cigolini’s cross-motion for summary judgment

        Cigolini cross-moves for summary judgment on all three claims in the Complaint. This

Court’s grant of Plaintiff’s motion for summary judgment moots Cigolini’s cross-motion as to

Counts I and II. Count III seeks a declaratory judgment that Cigolini must reimburse Plaintiff’s

damages and claims expenses. Although Cigolini’s brief in support of the cross-motion

repeatedly requests a Judgment in his favor on all counts in the Complaint, the brief never


                                                 15
addresses Count III. Cigolini’s cross-motion for summary judgment will be denied.


                                                     s/ Stanley R. Chesler
                                                  STANLEY R. CHESLER, U.S.D.J.


Dated: April 30, 2021




                                             16
